This case (M-124) is a companion case to M-123, docketed under the same title and decided this date. There is involved here no question of mesne profits or benefits to the land by reason of permanent improvements made on it. Only the question of the sufficiency of the description in the application for the tax deed is involved in this case.
That question is concluded by what we said in the former case (M-123) but in addition to what we there said, the description was fatally defective in this case because of failure to comply with Section two of Chapter 17457, Acts of 1935, in that a large number of certificates were included by number in one place and the descriptions were recited in another place but there was nothing by which the certificate and appropriate description could be tied together. In this, we do not imply that every certificate must be separately advertised. It would be all right to lump certificates for this purpose if the description of the land followed the number of certificate or some other method was employed to definitely connect the number of the certificate with the description of the land it represents. *Page 451 
Affirmed on authority of Case M-123, same title as this, decided this date.
Affirmed.
BUFORD, C. J., TERRELL, CHAPMAN, THOMAS and SEBRING, JJ., concur.
ADAMS, J., dissents.
BROWN, J., not participating.